Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021, has been entered.
 
Status of Claims
Claims 92-121 were previously pending and subject to a Final Office Action having a notification date of April 6, 2021 (“Final Office Action”).  Following the Final Office Action, Applicant filed the RCE and an amendment on April 27, 2021 (the “Amendment”) amending claims 92, 93, 95-97, 105, 107, 109, 110, 118, 121; canceling claims 94, 99, 101, 104, 106, 108, 112, 114, and 117; and adding new claims 122-129.  The present non-final Office Action addresses now pending claims 92, 93, 95-98, 100, 102, 103, 105, 107, 109-111, 113, 115, 116, and 118-129 in the Amendment.
	



Response to Arguments
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §112
These rejections are moot in view of Applicant’s amendments to the claims.  However, there is a new rejection under 35 USC 112 raised herein.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
At page 13 of the Amendment, Applicant takes the position that the references are silent regarding a battery charging circuit being attached to the first circuit board which is one of a plurality of circuit boards at a middle portion of a strap of a wearable apparatus.
In response, the Examiner initially notes that [0078] of Ahmed discusses how the wearable system/device includes a wireless rechargeable battery while Figure 6 shows how the battery is electrically connected to various system components.  Accordingly, there would be some battery charging circuitry to facilitate such recharging.  Furthermore, Ahmed discloses ([0095]) that the various electrical components of the device can be attached to different ones of the circuit boards for improved flexibility, wearability, comfort, and durability.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the battery charging circuit specifically to be attached to one of the circuit boards (e.g., the first circuit board), the microcontroller to be attached to another of the circuit boards (e.g., the second circuit board), and the physiological sensor (including the pulse LED and light sensor) to be attached to another of the circuit boards (e.g., the third circuit board) because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., the above electronic components on the same circuit board or on different electrically connected circuit boards), with KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.
Furthermore, the Examiner notes that the Examiner took this position in the Final Office Action yet Applicant has not responded to this position.

Claim Objections
Claims 95 and 120 are objected to because of the following informalities:  
In claim 95, line 1, “pulse LED” should be changed to --the pulse LED--.  
In claim 120, line 3, “pulse LED” should be changed to --the pulse LED--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 120 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 120 recites the limitation "the pulse oximeter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 92, 98, and 123 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”):
Regarding claim 92, Ahmed discloses an apparatus (wearable bracelet 100 in Figures 1-8B), comprising: 
a strap (strap 102 in Figure 1); 
a first connector at a first end of the strap ([0064] and Figure 5 discuss/illustrate how in one embodiment, a user can insert a narrower side of the strap into a wider side of the strap while in other embodiments, various other fastening means can be used; accordingly, there would be some “first connector” (e.g., rail, rib, groove, latch, etc.) at a first end of the strap to allow for such connection); 
a second connector at a second end of the strap, the second connector configured to connect to the first connector to fasten the first end to the second end (as noted above in [0064], a user can insert a narrower side of the strap into a wider side of the strap in one embodiment while various other fastening means can be used in other embodiments; accordingly, there would be some “second connector” (e.g., rail, rib, groove, latch, etc.) at a second end of the strap to allow for connection with the first connector), directly, to configure the strap into a wristband, or indirectly, to configure the strap with a smartwatch into a smart wristwatch ([0064] and Figure 5 discuss/illustrate how the device can be attached around a user’s wrist as a wristband, [0067]-[0068] discuss how various ;
a plurality of circuit boards at a middle portion of the strap (Figure 8b and [0095]-[0096] illustrate/discuss how the strap includes a plurality of electrically interconnected circuit boards 820, 822, 824 which would be at a “middle portion” of the strap as they would be between the two ends of the strap), the plurality of circuit boards comprising; 
a first circuit board (circuit board 820 in Figure 8b) with a battery charging circuit ([0078] discusses how the wearable system/device includes a wireless rechargeable battery while Figure 6 shows how the battery is electrically connected to various system components; accordingly, there would be some battery charging circuitry to facilitate such recharging)... ; 
a second circuit board (circuit board 822 in Figure 8b) with a microcontroller ([0087] notes that one of the circuit boards can include a processor (microcontroller)... ; and 
a third circuit board (circuit board 824 in Figure 8b) with a pulse light emitting diode (LED) (LEDs to measure pulse/heart rate in [0067])...and a light sensor (optical sensor of [0067])...; and 
a plurality of flexible electrical wires electrically coupling the plurality of circuit boards ([0096] notes that the circuit boards are electrically coupled to one another using wiring 826), wherein the second circuit board is intermediate to the first circuit board and the third circuit board (Figure 8b shows how the second circuit board 822 is intermediate the first and third circuit boards 820, 824).
While Ahmed discloses a light sensor and pulse LED as noted above, Ahmed appears to be silent regarding the light sensor and pulse LED specifically being parts of a pulse oximeter.
Nevertheless, Banet teaches that it was known in the wearable smart device art for a photodetector (light sensor) ([0002]) and a light source ([0022]) which is a pulse LED ([0170]) to make up parts of a pulse oximeter ([0002] and [0022]) of a body-worn device ([0005]) which advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of Ahmed to have been part of a pulse oximeter as taught by Banet to advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made.
Furthermore, the Ahmed/Banet combination appears to be silent regarding specifically that the battery charging circuit is attached to the first circuit board, the microcontroller is attached to the second circuit board, and the pulse LED and light sensor are attached to the third circuit board.
Furthermore, Ahmed discloses ([0095]) that the various electrical components of the device can be attached to different ones of the circuit boards for improved flexibility, wearability, comfort, and durability.  
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.

Regarding claim 98, the Ahmed/Banet combination discloses the apparatus of claim 92, further including wherein the strap is flexible ([0064] of Ahmed notes that the band is elastic and can extend around a user’s wrist) and comprises electrical components internally (Figure 8b of Ahmed shows the circuit boards being internal of the strap 102).

Regarding claim 123, the Ahmed/Banet combination discloses the apparatus of claim 92, further including wherein the first circuit board, the second circuit board, and the third circuit board are rigid printed circuit boards ([0094] and [0096] of Ahmed notes that the circuit boards are integrated circuit boards or chips which can be laminated and printed on a base or ceramic substrate which would be rigid).


Claims 93, 95, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”) as applied to claim 92 above, and further in view of U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”):
Regarding claim 93, the Ahmed/Banet combination discloses the apparatus of claim 92, wherein when the strap is configured into a wristband or a wristwatch around a wrist of a user (see [0066] of Amhed), the light sensor is configured to sense light ... which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED ([0067] of Amhed discusses how an optical sensor and LEDs are in contact with the user’s wrist over the radial or other artery to measure the user’s pulse/heart rate; as part of doing so, the sensor would be configured to sense light which was reflected off of the radial artery (which is considered a “peripheral” artery as it is near the periphery of the wrist) of the wrist and originating from the LEDs).
However, the Ahmed/Banet combination appears to be silent regarding the light sensor being configured to sense light passing through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED.
Nevertheless, Baik teaches (Figure 9 and [0085]) that it was known in the wearable smart device art for a sensor 100 (including a light emitter 110 and receiver 150 per [0048]-[0049]) to be disposed in a strap such that light passes through openings in the strap (e.g., see Figure 9) which advantageously partially conceals the light emitter and receiver within the strap thereby protecting the light emitter and receiver.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor to be configured to sense light 

Regarding claim 95, the Ahmed/Banet/Baik combination discloses the apparatus of claim 93, further including wherein pulse LED is configured to emit red light and infrared light ([0170] of Banet notes that each LED emits red and infrared optical wavelengths), and wherein the light sensor comprises respective components to sense red light and infrared light ([0002] of Banet notes that the photodetector measures the red and infrared optical wavelengths and thus includes respective components to measure the same which would facilitate determination of a patient’s oxygen saturation levels; as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of Ahmed to have been part of a pulse oximeter as taught by Banet to advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made).

Regarding claim 96, the Ahmed/Banet/Baik combination discloses the apparatus of claim 95, wherein the pulse oximeter comprises a computing component (microprocessor in [0002] of Banet) configured to: 
compare a first reading sensed by the light sensor corresponding to an amount of red light absorbed by blood of the user under skin of the user, corresponding to oxygenated blood, and a second reading sensed by the light sensor corresponding to an amount of infrared light absorbed by the blood, corresponding to deoxygenated blood ([0002] of Banet discusses how the microprocessor (computing component) analyzes red and infrared radiation (first and second readings) measured by the photodetector (light sensor) which would involve some comparison of the red and infrared readings, while [0170] notes that the red/infrared optical wavelengths are absorbed by the blood); furthermore, as evidenced by [0003] of U.S. Patent App. Pub. No. 2006/0258921 to Addison et al., absorbed red light corresponds to oxygenated blood while absorbed infrared light corresponds to deoxygenated blood); and 
determine an amount of oxygen in the blood based on the comparison between the first reading and the second reading ([0002] of Banet notes that the analysis (comparison) of the red and infrared readings results in an SpO2 (oxygen saturation) level in the blood; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of Ahmed combination to have been part of a pulse oximeter as taught by Banet to advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made).

Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”) and U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”) as applied to claim 93 above, and further in view of U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”):
Regarding claim 97, the Ahmed/Banet/Baik combination discloses the apparatus of claim 93, but appears to be silent regarding wherein the strap comprises: 
a first electrocardiogram (ECG) electrode facing inwardly when the strap is configured into a wristband or a wristwatch to allow the first ECG electrode to touch an anterior portion of the wrist of the user; and 
a second ECG electrode arranged to allow the second ECG electrode to be touched by a finger of an opposing hand of the user to complete a circuit across a heart of the user to produce an electrical output to make an ECG reading when the strap is configured into a wristband or a wristwatch.
Nevertheless, Albert teaches (Figure 2C, [0051], and Abstract) that it was known in the wearable device art for a wearable strap to include a first electrode on a first side of the strap (e.g., facing inwardly) that would allow the first electrode to teach an anterior portion of a user’s wrist and a second electrode on a second side of the strap (e.g., facing outwardly) arranged to allow the second ECG electrode to be touched by a finger of an opposing hand of the user to complete a circuit across a heart of the user to produce an electrical output to make an ECG reading when the strap is configured about a user’s wrist ([0048]) which would advantageously allow ECG measurements to be obtained which can provide important health and diagnostic information of a user ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the strap of the apparatus of the Ahmed/Banet/Baik combination to have included a first electrocardiogram (ECG) electrode facing inwardly when the strap is configured into a wristband or a wristwatch to allow the first ECG electrode to touch an anterior portion of the wrist of the user; and a second ECG electrode arranged to allow the second ECG electrode to be touched by a finger of an opposing hand of the user to complete a circuit across a heart of the user when the strap is configured into a wristband .

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”) as applied to claim 92 above, and further in view of U.S. Patent No. 9,426,275 to Eim et al. (“Eim”):
Regarding claim 100, the Ahmed/Banet combination discloses the apparatus of claim 92, and discloses ([0064] of Ahmed) how a user can insert a narrower side of the strap into a wider side of the strap in one embodiment while various other fastening means can be used in other embodiments as noted previously).
However, the Ahmed/Banet combination appears to be silent regarding specifically that the second connector comprises a male part configured to mate a female part of the first connector to fasten the first end to the second end, directly, to configure the strap into a wristband.
Nevertheless, Eim teaches (Figure 3) that it was known in the wearable device art for a post/rod (male part) to mate a hole (female part) to fasten first and second ends of the strap to configure the strap into a wristband which would advantageously provide an efficient and low cost manner of securing the strap about a person’s wrist.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second and first connectors of the Ahmed/Banet combination to have respectively been mating male and female parts as taught by .

Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”) as applied to claim 92 above, and further in view of U.S. Patent App. Pub. No. 2017/0243385 to Mitsugi et al. (“Mitsugi”):
Regarding claim 102, the Ahmed/Banet combination discloses the apparatus of claim 92, further including wherein an accelerometer is attached ([0068] and [0075] of Ahmed note how the sensors on the device can include an accelerometer)...
However, the Ahmed/Banet combination appears to be silent regarding the accelerometer specifically be attached to the first circuit board.
Nevertheless, Mitsugi teaches (Figures 1 and 3 and [0075]) that it was known in the wearable device art to dispose an accelerometer on a circuit board along with a battery while Ahmed discloses ([0095]) that the various electrical components of the device can be attached to different ones of the circuit boards for improved flexibility, wearability, comfort, and durability.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first circuit board of the Ahmed/Banet combination to also have the accelerometer attached thereto because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., putting the accelerometer on the same board as the battery charging circuit or on a different one of the electrically connected boards), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.

Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”) as applied to claim 92 above, and further in view of U.S. Patent App. Pub. No. 2019/0005367 to Yamada et al. (“Yamada”):
Regarding claim 103, the Ahmed/Banet combination discloses the apparatus of claim 92, further including wherein a wireless communications antenna is attached ([0202] discusses how the wearable device can include an embedded computing device 2200 while [0208]-[0212] note how the device can wirelessly communicate with other devices in various manners; accordingly, there would be a wireless communications antenna).
However, the Ahmed/Banet combination appears to be silent regarding the wireless communications antenna specifically be attached to the second circuit board.
Nevertheless, Yamada teaches ([0045] and Figures 5 and 9) that it was known in the wearable device art to dispose an antenna on a board along with a microcontroller while Ahmed discloses ([0095]) that the various electrical components of the device can be attached to different ones of the circuit boards for improved flexibility, wearability, comfort, and durability.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second circuit board of the Ahmed/Banet combination to also have the wireless communication antenna attached thereto because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., putting the wireless communication antenna on the same board as the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.

Claims 105, 111, and 125 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”) and U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”):
Regarding claim 105, Ahmed discloses an apparatus (wearable bracelet 100 in Figures 1-8B), comprising: 
a strap (strap 102 in Figure 1); 
a first connector at a first end of the strap ([0064] and Figure 5 discuss/illustrate how in one embodiment, a user can insert a narrower side of the strap into a wider side of the strap while in other embodiments, various other fastening means can be used; accordingly, there would be some “first connector” (e.g., rail, rib, groove, latch, etc.) at a first end of the strap to allow for such connection); 
a second connector at a second end of the strap, the second connector configured to connect to the first connector to fasten the first end to the second end (as noted above in [0064], a user can insert a narrower side of the strap into a wider side of the strap in one embodiment while various other fastening means can be used in other embodiments; accordingly, there would be some “second connector” (e.g., rail, rib, groove, latch, etc.) at a second end of the strap to allow for connection with the first connector), directly, to configure the strap into a wristband, or indirectly, to configure the strap with a smartwatch into a smart wristwatch ([0064] and Figure 5 discuss/illustrate how the device can be attached around a user’s wrist as a wristband, [0067]-[0068] discuss how various physiological parameters can be measured including pulse/heart rate and environmental/contextual parameters such as time of day, [0083] notes how the device can include a visual display, and [0209]-[0213] discuss how such physiological measurements can be transmitted to external devices in various manners; accordingly, the strap is configurable with a “smartwatch” into a “smart wristwatch”);
a plurality of circuit boards at a middle portion of the strap (Figure 8b and [0095]-[0096] illustrate/discuss how the strap includes a plurality of electrically interconnected circuit boards 820, 822, 824 which would be at a “middle portion” of the strap as they would be between the two ends of the strap), the plurality of circuit boards comprising; 
a first circuit board (circuit board 820 in Figure 8b) with a battery charging circuit ([0078] discusses how the wearable system/device includes a wireless rechargeable battery while Figure 6 shows how the battery is electrically connected to various system components; accordingly, there would be some battery charging circuitry to facilitate such recharging)... ; 
a second circuit board (circuit board 822 in Figure 8b) with a microcontroller ([0087] notes that one of the circuit boards can include a processor (microcontroller)... ; and 
a third circuit board (circuit board 824 in Figure 8b)...; and
a plurality of flexible electrical wires electrically coupling the plurality of circuit boards ([0096] notes that the circuit boards are electrically coupled to one another using wiring 826), wherein the second circuit board is intermediate to the first circuit board and the third circuit board (Figure 8b shows how the second circuit board 822 is intermediate the first and third circuit boards 820, 824).
However, Ahmed appears to be silent regarding the third circuit board including 
a first electrocardiogram (ECG) electrode attached to the third circuit board and facing inwardly when the strap is configured into a wristband or a wristwatch to allow the first ECG electrode to touch an anterior portion of the wrist of the user; and
a second ECG electrode attached to the third circuit board and arranged to allow the second ECG electrode to be touched by a finger of an opposing hand of the user to complete a circuit across a heart of the user to produce an electrical output to make an ECG reading, when the strap is configured into a wristband or a wristwatch.
Nevertheless, Albert teaches (Figure 2C, [0051], and Abstract) that it was known in the wearable device art for a wearable strap to include a first electrode (on-board per [0055]) on a first side of the strap (e.g., facing inwardly) that would allow the first electrode to teach an anterior portion of a user’s wrist and a second electrode (on-board per [0055]) on a second side of the strap (e.g., facing outwardly) arranged to allow the second ECG electrode to be touched by a finger of an opposing hand of the user to complete a circuit across a heart of the user to produce an electrical output to make an ECG reading when the strap is configured about a user’s wrist ([0048]) which would advantageously allow ECG measurements to be obtained which can provide important health and diagnostic information of a user ([0005]).

Furthermore, Ahmed appears to be silent regarding the third circuit board including a pulse oximeter attached to the third circuit board, wherein the pulse oximeter comprises a pulse light emitting diode (LED) attached to the third circuit board and a light sensor attached to the third circuit board.
However, Ahmed does already disclose a pulse light emitting diode (LED) (LEDs to measure pulse/heart rate in [0067]) and a light sensor (optical sensor of [0067]) while Banet teaches that it was known in the wearable smart device art for a photodetector (light sensor) ([0002]) and a light source ([0022]) which is a pulse LED ([0170]) to make up parts of a pulse oximeter ([0002] and [0022]) of a body-worn device ([0005]) which advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of Ahmed to 
Still further, the Ahmed/Albert/Banet combination appears to be silent regarding specifically that the battery charging circuit is attached to the first circuit board, the microcontroller is attached to the second circuit board, and the first and second ECG electrodes, pulse LED and light sensor of the pulse oximeter are attached to the third circuit board.
However, Ahmed discloses ([0095]) that the various electrical components of the device can be attached to different ones of the circuit boards for improved flexibility, wearability, comfort, and durability.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the battery charging circuit specifically to be attached to one of the circuit boards (e.g., the first circuit board), the microcontroller to be attached to another of the circuit boards (e.g., the second circuit board), and the physiological sensor (including first and second ECG electrodes, pulse LED and light sensor of the pulse oximeter) to be attached to another of the circuit boards (e.g., the third circuit board) because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., the above electronic components on the same circuit board or on different electrically connected circuit boards), with a reasonable expectation of success (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.

wherein the strap is flexible ([0064] of Ahmed notes that the band is elastic and can extend around a user’s wrist) and comprises electrical components internally (Figure 8b of Ahmed shows the circuit boards being internal of the strap 102).

Regarding claim 125, the Ahmed/Albert/Banet combination discloses the apparatus of claim 105, further including wherein the first circuit board, the second circuit board, and the third circuit board are rigid printed circuit boards ([0094] and [0096] of Ahmed notes that the circuit boards are integrated circuit boards or chips which can be laminated and printed on a base or ceramic substrate which would be rigid).

Claims 107, 109, and 110 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”) and U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”) as applied to claim 105 above, and further in view of U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”):
Regarding claim 107, the Ahmed/Albert/Banet combination discloses the apparatus of claim 105, wherein when the strap is configured into a wristband or a wristwatch around a wrist of a user (see [0066] of Amhed), the light sensor is configured to sense light ... which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED ([0067] of Amhed discusses how an optical sensor and LEDs are in contact with the user’s wrist over the radial or other artery to measure the user’s pulse/heart rate; as part of doing so, the sensor would be configured to sense light which was reflected off of the radial artery 
However, the Ahmed/Albert/Banet combination appears to be silent regarding the light sensor being configured to sense light passing through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED.
Nevertheless, Baik teaches (Figure 9 and [0085]) that it was known in the wearable smart device art for a sensor 100 (including a light emitter 110 and receiver 150 per [0048]-[0049]) to be disposed in a strap such that light passes through openings in the strap (e.g., see Figure 9) which advantageously partially conceals the light emitter and receiver within the strap thereby protecting the light emitter and receiver.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for light sensor to be configured to sense light passing through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED in the system of the Ahmed/Albert/Banet combination as taught by Baik to advantageously partially conceal the light emitter and receiver within the strap thereby protecting the light emitter and receiver.

Regarding claim 109, the Ahmed/Albert/Banet/Baik combination discloses the apparatus of claim 105, further including wherein pulse LED is configured to emit red light and infrared light ([0170] of Banet notes that each LED emits red and infrared optical wavelengths), and wherein the light sensor comprises respective components to sense red light and infrared light ([0002] of Banet notes that the photodetector measures the red and infrared optical wavelengths and thus includes respective components to measure the same which would .

Regarding claim 110, the Ahmed/Albert/Banet/Baik combination discloses the apparatus of claim 109, wherein the pulse oximeter comprises a computing component (microprocessor in [0002] of Banet) configured to: 
compare a first reading sensed by the light sensor corresponding to an amount of red light absorbed by blood of the user under skin of the user, corresponding to oxygenated blood, and a second reading sensed by the light sensor corresponding to an amount of infrared light absorbed by the blood, corresponding to deoxygenated blood ([0002] of Banet discusses how the microprocessor (computing component) analyzes red and infrared radiation (first and second readings) measured by the photodetector (light sensor) which would involve some comparison of the red and infrared readings, while [0170] notes that the red/infrared optical wavelengths are absorbed by the blood); furthermore, as evidenced by [0003] of U.S. Patent App. Pub. No. 2006/0258921 to Addison et al., absorbed red light corresponds to oxygenated blood while absorbed infrared light corresponds to deoxygenated blood); and 
determine an amount of oxygen in the blood based on the comparison between the first reading and the second reading ([0002] of Banet notes that the analysis (comparison) of the red and infrared readings results in an SpO2 (oxygen saturation) level in the blood; as discussed previously, it would have been obvious to one of ordinary skill in the art before the .

Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”) and U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”) as applied to claim 105 above, and further in view of U.S. Patent No. 9,426,275 to Eim et al. (“Eim”):
Regarding claim 113, the Ahmed/Albert/Banet combination discloses the apparatus of claim 105, and discloses ([0064] of Ahmed) how a user can insert a narrower side of the strap into a wider side of the strap in one embodiment while various other fastening means can be used in other embodiments as noted previously).
However, the Ahmed/Albert/Banet combination appears to be silent regarding specifically that the second connector comprises a male part configured to mate a female part of the first connector to fasten the first end to the second end, directly, to configure the strap into a wristband.
Nevertheless, Eim teaches (Figure 3) that it was known in the wearable device art for a post/rod (male part) to mate a hole (female part) to fasten first and second ends of the strap to configure the strap into a wristband which would advantageously provide an efficient and low cost manner of securing the strap about a person’s wrist.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second and first connectors of the .

Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”) and U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”) as applied to claim 105 above, and further in view of U.S. Patent App. Pub. No. 2017/0243385 to Mitsugi et al. (“Mitsugi”):
Regarding claim 115, the Ahmed/Albert/Banet combination discloses the apparatus of claim 105, further including wherein an accelerometer is attached ([0068] and [0075] of Ahmed note how the sensors on the device can include an accelerometer)...
However, the Ahmed/Albert/Banet combination appears to be silent regarding the accelerometer specifically be attached to the first circuit board.
Nevertheless, Mitsugi teaches (Figures 1 and 3 and [0075]) that it was known in the wearable device art to dispose an accelerometer on a circuit board along with a battery while Ahmed discloses ([0095]) that the various electrical components of the device can be attached to different ones of the circuit boards for improved flexibility, wearability, comfort, and durability.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first circuit board of the Ahmed/Albert/Banet combination to also have the accelerometer attached thereto because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., putting the accelerometer on the same board as the battery charging KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.

Claim 116 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”) and U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”) as applied to claim 105 above, and further in view of U.S. Patent App. Pub. No. 2019/0005367 to Yamada et al. (“Yamada”):
Regarding claim 116, the Ahmed/Albert/Banet combination discloses the apparatus of claim 105, further including wherein a wireless communications antenna is attached ([0202] discusses how the wearable device can include an embedded computing device 2200 while [0208]-[0212] note how the device can wirelessly communicate with other devices in various manners; accordingly, there would be a wireless communications antenna).
However, the Ahmed/Albert/Banet combination appears to be silent regarding the wireless communications antenna specifically be attached to the second circuit board.
Nevertheless, Yamada teaches ([0045] and Figures 5 and 9) that it was known in the wearable device art to dispose an antenna on a board along with a microcontroller while Ahmed discloses ([0095]) that the various electrical components of the device can be attached to different ones of the circuit boards for improved flexibility, wearability, comfort, and durability.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second circuit board of the Ahmed/Albert/Banet combination to also have the wireless communication antenna attached KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.

Claims 118 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”):
Regarding claim 118, Ahmed discloses an apparatus (wearable bracelet 100 in Figures 1-8B), comprising: 
a strap (strap 102 in Figure 1); 
a first connector at a first end of the strap ([0064] and Figure 5 discuss/illustrate how in one embodiment, a user can insert a narrower side of the strap into a wider side of the strap while in other embodiments, various other fastening means can be used; accordingly, there would be some “first connector” (e.g., rail, rib, groove, latch, etc.) at a first end of the strap to allow for such connection); 
a second connector at a second end of the strap, the second connector configured to connect to the first connector to fasten the first end to the second end (as noted above in [0064], a user can insert a narrower side of the strap into a wider side of the strap in one embodiment while various other fastening means can be used in other embodiments; accordingly, there would be some “second connector” (e.g., rail, rib, groove, latch, etc.) at a second end of the strap to allow for , directly, to configure the strap into a wristband, or indirectly, to configure the strap with a smartwatch into a smart wristwatch ([0064] and Figure 5 discuss/illustrate how the device can be attached around a user’s wrist as a wristband, [0067]-[0068] discuss how various physiological parameters can be measured including pulse/heart rate and environmental/contextual parameters such as time of day, [0083] notes how the device can include a visual display, and [0209]-[0213] discuss how such physiological measurements can be transmitted to external devices in various manners; accordingly, the strap is configurable with a “smartwatch” into a “smart wristwatch”);
a plurality of circuit boards at a middle portion of the strap (Figure 8b and [0095]-[0096] illustrate/discuss how the strap includes a plurality of electrically interconnected circuit boards 820, 822, 824 which would be at a “middle portion” of the strap as they would be between the two ends of the strap), the plurality of circuit boards comprising; 
a first circuit board (circuit board 820 in Figure 8b) with a battery charging circuit ([0078] discusses how the wearable system/device includes a wireless rechargeable battery while Figure 6 shows how the battery is electrically connected to various system components; accordingly, there would be some battery charging circuitry to facilitate such recharging)... ; 
a second circuit board (circuit board 822 in Figure 8b) with a microcontroller ([0087] notes that one of the circuit boards can include a processor (microcontroller)... ; and 
a third circuit board (circuit board 824 in Figure 8b) with a pulse light emitting diode (LED) (LEDs to measure pulse/heart rate in [0067])...and a light sensor (optical sensor of [0067])...; 
wherein when the strap is configured into a wristband or a wristwatch around a wrist of a user (see [0066] of Amhed), the light sensor is configured to sense light ... which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED ([0067] of Amhed discusses how an optical sensor and LEDs are in contact with the user’s wrist over the radial or other artery to measure the user’s pulse/heart rate; as part of doing so, the sensor would be configured to sense light which was reflected off of the radial artery (which is considered a “peripheral” artery as it is near the periphery of the wrist) of the wrist and originating from the LEDs).wherein the second circuit board is intermediate to the first circuit board and the third circuit board (Figure 8b shows how the second circuit board 822 is intermediate the first and third circuit boards 820, 824).
However, Ahmed appears to be silent regarding the light sensor being configured to sense light passing through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED.
Nevertheless, Baik teaches (Figure 9 and [0085]) that it was known in the wearable smart device art for a sensor 100 (including a light emitter 110 and receiver 150 per [0048]-[0049]) to be disposed in a strap such that light passes through openings in the strap (e.g., see Figure 9) which advantageously partially conceals the light emitter and receiver within the strap thereby protecting the light emitter and receiver.

Furthermore, Ahmed appears to be silent regarding specifically that the battery charging circuit is attached to the first circuit board, the microcontroller is attached to the second circuit board, and the pulse LED and light sensor are attached to the third circuit board.
However, Ahmed discloses ([0095]) that the various electrical components of the device can be attached to different ones of the circuit boards for improved flexibility, wearability, comfort, and durability.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the battery charging circuit specifically to be attached to one of the circuit boards (e.g., the first circuit board), the microcontroller to be attached to another of the circuit boards (e.g., the second circuit board), and the physiological sensor (including the pulse LED and light sensor) to be attached to another of the circuit boards (e.g., the third circuit board) because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., the above electronic components on the same circuit board or on different electrically connected circuit boards), with a reasonable expectation of success (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.

a plurality of flexible electrical wires electrically coupling the plurality of circuit boards ([0096] of Ahmed notes that the circuit boards are electrically coupled to one another using wiring 826).

Claim 120 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”) as applied to claim 118 above, and further in view of U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”):
Regarding claim 120, the Ahmed/Baik combination discloses the apparatus of claim 118, but appear to be silent regarding the light sensor and pulse LED specifically being parts of [a] pulse oximeter,
wherein pulse LED is configured to emit red light and infrared light, and wherein the light sensor comprises respective components to sense red light and infrared light, and 
wherein the pulse oximeter comprises a computing component configured to: 
compare a first reading sensed by the light sensor corresponding to an amount of red light absorbed by blood of the user under skin of the user, corresponding to oxygenated blood, and a second reading sensed by the light sensor corresponding to an amount of infrared light absorbed by the blood, corresponding to deoxygenated blood; and 
determine an amount of oxygen in the blood based on the comparison between the first reading and the second reading.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of the Ahmed/Baik combination to have been part of a pulse oximeter as taught by Banet to advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made.
As combined, the Ahmed/Baik/Banet combination thus discloses wherein [the] pulse LED is configured to emit red light and infrared light ([0170] of Banet notes that each LED emits red and infrared optical wavelengths), and wherein the light sensor comprises respective components to sense red light and infrared light ([0002] of Banet notes that the photodetector measures the red and infrared optical wavelengths and thus includes respective components to measure the same); wherein the pulse oximeter comprises a computing component (microprocessor in [0002] of Banet) configured to: 
compare a first reading sensed by the light sensor corresponding to an amount of red light absorbed by blood of the user under skin of the user, corresponding to oxygenated blood, and a second reading sensed by the light sensor corresponding to an amount of infrared light absorbed by the blood, corresponding to deoxygenated blood ([0002] of Banet discusses how the microprocessor (computing component) analyzes red and infrared radiation (first ; and 
determine an amount of oxygen in the blood based on the comparison between the first reading and the second reading ([0002] of Banet notes that the analysis (comparison) of the red and infrared readings results in a SpO2 (oxygen saturation) level in the blood).  As discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of the Ahmed/Baik combination to have been part of a pulse oximeter as taught by Banet to advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made.

Claims 121, 128, and 129 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”), U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”), and U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”):
Regarding claim 121, Ahmed discloses an apparatus (wearable bracelet 100 in Figures 1-8B), comprising: 
a strap (strap 102 in Figure 1); 
a first connector at a first end of the strap ([0064] and Figure 5 discuss/illustrate how in one embodiment, a user can insert a narrower side of the strap into a wider side of the strap while in other embodiments, various other fastening means can be used; accordingly, there would be some “first connector” (e.g., rail, rib, groove, latch, etc.) at a first end of the strap to allow for such connection); 
a second connector at a second end of the strap, the second connector configured to connect to the first connector to fasten the first end to the second end (as noted above in [0064], a user can insert a narrower side of the strap into a wider side of the strap in one embodiment while various other fastening means can be used in other embodiments; accordingly, there would be some “second connector” (e.g., rail, rib, groove, latch, etc.) at a second end of the strap to allow for connection with the first connector), directly, to configure the strap into a wristband, or indirectly, to configure the strap with a smartwatch into a smart wristwatch ([0064] and Figure 5 discuss/illustrate how the device can be attached around a user’s wrist as a wristband, [0067]-[0068] discuss how various physiological parameters can be measured including pulse/heart rate and environmental/contextual parameters such as time of day, [0083] notes how the device can include a visual display, and [0209]-[0213] discuss how such physiological measurements can be transmitted to external devices in various manners; accordingly, the strap is configurable with a “smartwatch” into a “smart wristwatch”);
a plurality of circuit boards at a middle portion of the strap (Figure 8b and [0095]-[0096] illustrate/discuss how the strap includes a plurality of electrically interconnected circuit boards 820, 822, 824 which would be at a “middle portion” of the strap as they would be between the two ends of the strap), the plurality of circuit boards comprising; 
a first circuit board (circuit board 820 in Figure 8b) with a battery charging circuit ([0078] discusses how the wearable system/device includes a wireless rechargeable battery while Figure 6 shows how the battery is electrically connected to various system components; accordingly, there would be some battery charging circuitry to facilitate such recharging)... ; 
a second circuit board (circuit board 822 in Figure 8b) with a microcontroller ([0087] notes that one of the circuit boards can include a processor (microcontroller)... ; and 
a third circuit board (circuit board 824 in Figure 8b) with a pulse light emitting diode (LED) (LEDs to measure pulse/heart rate in [0067])...and a light sensor (optical sensor of [0067])...; 
wherein when the strap is configured into a wristband or a wristwatch around a wrist of a user (see [0066]), the light sensor is configured to sense light ... which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED ([0067] discusses how an optical sensor and LEDs are in contact with the user’s wrist over the radial or other artery to measure the user’s pulse/heart rate; as part of doing so, the sensor would be configured to sense light which was reflected off of the radial artery (which is considered a “peripheral” artery as it is near the periphery of wherein the second circuit board is intermediate to the first circuit board and the third circuit board (Figure 8b shows how the second circuit board 822 is intermediate the first and third circuit boards 820, 824),
	...
 wherein the second circuit board is intermediate to the first circuit board and the third circuit board (Figure 8b shows how the second circuit board 822 is intermediate the first and third circuit boards 820, 824).
While Ahmed discloses a light sensor and pulse LED as noted above, Ahmed appears to be silent regarding the light sensor and pulse LED specifically being parts of a pulse oximeter.
Nevertheless, Banet teaches that it was known in the wearable smart device art for a photodetector (light sensor) ([0002]) and a light source ([0022]) which is a pulse LED ([0170]) to make up parts of a pulse oximeter ([0002] and [0022]) of a body-worn device ([0005]) which advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of Ahmed to have been part of a pulse oximeter as taught by Banet to advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made.
Furthermore, Ahmed appears to be silent regarding the light sensor being configured to sense light passing through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for light sensor to be configured to sense light passing through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED in the system of Ahmed as taught by Baik to advantageously partially conceal the light emitter and receiver within the strap thereby protecting the light emitter and receiver.
Still further, Ahmed appears to be silent regarding wherein a first electrocardiogram (ECG) electrode and a second ECG electrode are attached to one of the boards of the plurality of circuit boards.
Nevertheless, Albert teaches (Figure 2C, [0051], and Abstract) that it was known in the wearable device art for a wearable strap to include first and second electrodes that are attached to a circuit board ([0055] notes that the electrodes are “on-board”) would advantageously allow ECG measurements to be obtained which can provide important health and diagnostic information of a user ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the physiological sensors of Ahmed to have included first and second ECG electrodes on one of the plurality of circuit boards as taught by 
Still further, the Ahmed/Banet/Baik/Albert combination appears to be silent regarding specifically that the battery charging circuit is attached to the first circuit board, the microcontroller is attached to the second circuit board, and the pulse LED and light sensor of the pulse oximeter are attached to the third circuit board.
However, Ahmed discloses ([0095]) that the various electrical components of the device can be attached to different ones of the circuit boards for improved flexibility, wearability, comfort, and durability.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the battery charging circuit specifically to be attached to one of the circuit boards (e.g., the first circuit board), the microcontroller to be attached to another of the circuit boards (e.g., the second circuit board), and the pulse LED and light sensor of the pulse oximeter to be attached to another of the circuit boards (e.g., the third circuit board) because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., the above electronic components on the same circuit board or on different electrically connected circuit boards), with a reasonable expectation of success (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.

Regarding claim 128, the Ahmed/Banet/Baik/Albert combination discloses the apparatus of claim 121, further including wherein pulse LED is configured to emit red light and infrared light ([0170] of Banet notes that each LED emits red and infrared optical wavelengths), and wherein the light sensor comprises respective components to sense red light and infrared light ([0002] of Banet notes that the photodetector measures the red and infrared optical wavelengths and thus includes respective components to measure the same which would facilitate determination of a patient’s oxygen saturation levels; as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED to have been part of a pulse oximeter as taught by Banet to advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made).

Regarding claim 129, the Ahmed/Banet/Baik/Albert combination discloses the apparatus of claim 128, further including
wherein the pulse oximeter comprises a computing component (microprocessor in [0002] of Banet) configured to: 
compare a first reading sensed by the light sensor corresponding to an amount of red light absorbed by blood of the user under skin of the user, corresponding to oxygenated blood, and a second reading sensed by the light sensor corresponding to an amount of infrared light absorbed by the blood, corresponding to deoxygenated blood ([0002] of Banet discusses how the microprocessor (computing component) analyzes red and infrared radiation (first and second readings) measured by the photodetector (light sensor) which would involve some comparison of the red and infrared readings, while [0170] notes that the red/infrared optical wavelengths are absorbed by the blood); furthermore, as evidenced by [0003] of U.S. Patent App. Pub. No. 2006/0258921 to Addison et al., absorbed red light corresponds to oxygenated blood while absorbed infrared light corresponds to deoxygenated blood); and 
determine an amount of oxygen in the blood based on the comparison between the first reading and the second reading ([0002] of Banet notes that the analysis (comparison) of the red and infrared readings results in an SpO2 (oxygen saturation) level in the blood; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of Ahmed combination to have been part of a pulse oximeter as taught by Banet to advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made).

Claim 122 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”) as applied to claim 92 above, and further in view of U.S. Patent App. Pub. No. 2017/0243385 to Mitsugi et al. (“Mitsugi”) and U.S. Patent App. Pub. No. 2019/0005367 to Yamada et al. (“Yamada”):
Regarding claim 122, the Ahmed/Banet combination discloses the apparatus of claim 92, further including wherein an accelerometer is attached ([0068] and [0075] of Ahmed note how the sensors on the device can include an accelerometer)...; and
wherein a wireless communications antenna is attached ([0202] of Ahmed discusses how the wearable device can include an embedded computing device 2200 while [0208]-[0212] note how the device can wirelessly communicate with other devices in various manners; accordingly, there would be a wireless communications antenna)...
to the first circuit board and the wireless communications antenna specifically be attached to the second circuit board.
Nevertheless, Mitsugi teaches (Figures 1 and 3 and [0075]) that it was known in the wearable device art to dispose an accelerometer on a circuit board along with a battery, Yamada teaches ([0045] and Figures 5 and 9) that it was known in the wearable device art to dispose an antenna on a board along with a microcontroller, and Ahmed discloses ([0095]) that the various electrical components of the device can be attached to different ones of the circuit boards for improved flexibility, wearability, comfort, and durability.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first circuit board of the Ahmed/Banet combination to also have the accelerometer attached thereto because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., putting the accelerometer on the same board as the battery charging circuit or on a different one of the electrically connected boards), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second circuit board of the Ahmed/Banet combination to also have the wireless communication antenna attached thereto because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., putting the wireless communication antenna on the same board as the microcontroller or on a different one of the electrically connected boards), with a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.

Claim 124 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”) and U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”) as applied to claim 105 above, and further in view of U.S. Patent App. Pub. No. 2017/0243385 to Mitsugi et al. (“Mitsugi”) and U.S. Patent App. Pub. No. 2019/0005367 to Yamada et al. (“Yamada”):
Regarding claim 124, the Ahmed/Albert/Banet combination discloses the apparatus of claim 105, further including wherein an accelerometer is attached ([0068] and [0075] of Ahmed note how the sensors on the device can include an accelerometer)...; and
wherein a wireless communications antenna is attached ([0202] of Ahmed discusses how the wearable device can include an embedded computing device 2200 while [0208]-[0212] note how the device can wirelessly communicate with other devices in various manners; accordingly, there would be a wireless communications antenna)...
However, the Ahmed/Albert/Banet combination appears to be silent regarding the accelerometer specifically be attached to the first circuit board and the wireless communications antenna specifically be attached to the second circuit board.
Nevertheless, Mitsugi teaches (Figures 1 and 3 and [0075]) that it was known in the wearable device art to dispose an accelerometer on a circuit board along with a battery, Yamada teaches ([0045] and Figures 5 and 9) that it was known in the wearable device art to dispose an antenna on a board along with a microcontroller, and Ahmed discloses ([0095]) that the various 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first circuit board of the Ahmed/Albert/Banet combination to also have the accelerometer attached thereto because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., putting the accelerometer on the same board as the battery charging circuit or on a different one of the electrically connected boards), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second circuit board of the Ahmed/Albert/Banet combination to also have the wireless communication antenna attached thereto because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., putting the wireless communication antenna on the same board as the microcontroller or on a different one of the electrically connected boards), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.


Claim 126 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”) as applied to claim 118 above, and further in view of U.S. Patent App. Pub. No. 2017/0243385 to Mitsugi et al. (“Mitsugi”) and U.S. Patent App. Pub. No. 2019/0005367 to Yamada et al. (“Yamada”):
Regarding claim 126, the Ahmed/Baik combination discloses the apparatus of claim 118, further including wherein an accelerometer is attached ([0068] and [0075] of Ahmed note how the sensors on the device can include an accelerometer)...; 
wherein a wireless communications antenna is attached ([0202] of Ahmed discusses how the wearable device can include an embedded computing device 2200 while [0208]-[0212] note how the device can wirelessly communicate with other devices in various manners; accordingly, there would be a wireless communications antenna)...; and
wherein the first circuit board, the second circuit board, and the third circuit board are rigid printed circuit boards ([0094] and [0096] of Ahmed notes that the circuit boards are integrated circuit boards or chips which can be laminated and printed on a base or ceramic substrate which would be rigid).
However, the Ahmed/Baik combination appears to be silent regarding the accelerometer specifically be attached to the first circuit board and the wireless communications antenna specifically be attached to the second circuit board.
Nevertheless, Mitsugi teaches (Figures 1 and 3 and [0075]) that it was known in the wearable device art to dispose an accelerometer on a circuit board along with a battery, Yamada teaches ([0045] and Figures 5 and 9) that it was known in the wearable device art to dispose an antenna on a board along with a microcontroller, and Ahmed discloses ([0095]) that the various electrical components of the device can be attached to different ones of the circuit boards for improved flexibility, wearability, comfort, and durability.  
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second circuit board of the Ahmed/Baik combination to also have the wireless communication antenna attached thereto because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., putting the wireless communication antenna on the same board as the microcontroller or on a different one of the electrically connected boards), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.

Claim 127 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) in view of U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”), U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”), and U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”) as applied to claim 121 above, and further in view of U.S. Patent App. Pub. No. 2017/0243385 to Mitsugi et al. (“Mitsugi”) and U.S. Patent App. Pub. No. 2019/0005367 to Yamada et al. (“Yamada”):
wherein an accelerometer is attached ([0068] and [0075] of Ahmed note how the sensors on the device can include an accelerometer)...; 
wherein a wireless communications antenna is attached ([0202] of Ahmed discusses how the wearable device can include an embedded computing device 2200 while [0208]-[0212] note how the device can wirelessly communicate with other devices in various manners; accordingly, there would be a wireless communications antenna)...; and
wherein the first circuit board, the second circuit board, and the third circuit board are rigid printed circuit boards ([0094] and [0096] of Ahmed notes that the circuit boards are integrated circuit boards or chips which can be laminated and printed on a base or ceramic substrate which would be rigid).
However, the Ahmed/Banet/Baik/Albert combination appears to be silent regarding the accelerometer specifically be attached to the first circuit board and the wireless communications antenna specifically be attached to the second circuit board.
Nevertheless, Mitsugi teaches (Figures 1 and 3 and [0075]) that it was known in the wearable device art to dispose an accelerometer on a circuit board along with a battery, Yamada teaches ([0045] and Figures 5 and 9) that it was known in the wearable device art to dispose an antenna on a board along with a microcontroller, and Ahmed discloses ([0095]) that the various electrical components of the device can be attached to different ones of the circuit boards for improved flexibility, wearability, comfort, and durability.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first circuit board of the Ahmed/Banet/Baik/Albert combination to also have the accelerometer attached thereto because KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second circuit board of the Ahmed/Banet/Baik/Albert combination to also have the wireless communication antenna attached thereto because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., putting the wireless communication antenna on the same board as the microcontroller or on a different one of the electrically connected boards), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) and so as to achieve flexibility, wearability, comfort, and durability as taught by Ahmed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686 

/DEVIN C HEIN/Examiner, Art Unit 3686